       Case 3:20-cv-00013-DPM-JTR Document 5 Filed 04/21/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

TERMAINE L. BRAXTON                                                                 PLAINTIFF

V.                             No. 3:20CV00013-DPM-JTR

JACKSON COUNTY DETENTION
CENTER, et al.                                                                DEFENDANTS


                                            ORDER

       Plaintiff Termaine L. Braxton (“Braxton”) has filed a pro se § 1983 Complaint

alleging that Defendants violated his constitutional rights while he was incarcerated

in the Jackson County Detention Center (“JCDC”). Doc. 2. Before Braxton may

proceed with this action, the Court must screen his claims.1

       Braxton alleges that, when he arrived at the JCDC on December 19, 2019, he

informed “staff” that, because he is of the Islamic faith, he required a pork-free diet.

Defendant Lieutenant Jess Foust said that none of the food served was pork or

contained pork products. On December 30, 2019, Braxton was served pudding and,


       1
         The Prison Litigation Reform Act requires federal courts to screen prisoner complaints
seeking relief against a governmental entity, officer, or employee. 28 U.S.C. § 1915A(a). The
Court must dismiss a complaint or a portion thereof if the prisoner has raised claims that: (a) are
legally frivolous or malicious; (b) fail to state a claim upon which relief may be granted; or (c)
seek monetary relief from a defendant who is immune from such relief. Id. § 1915A(b). When
making this determination, the Court must accept the truth of the factual allegations contained in
the complaint, and it may consider the documents attached to the complaint. Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009); Reynolds v. Dormire, 636 F.3d 976, 979 (8th Cir. 2011). Finally, a pro se
complaint must be “liberally construed” and “held to less stringent standards than formal pleadings
drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007).
      Case 3:20-cv-00013-DPM-JTR Document 5 Filed 04/21/20 Page 2 of 3




when he asked if it contained pork, “the jailer” laughed at him. Braxton ate the

pudding and later began throwing up. “A trustee” told him the pudding contained

pork. Braxton asserts that this was “religious discrimination” and a “malicious act

towards [him] as a Muslim.” He seeks monetary damages. Id. at 4.

      Although Braxton also names Sheriff David Lucas (“Lucas”) and Captain

Nicole Carter (“Carter”) as Defendants, he makes no factual or legal allegations

against either of them. See Iqbal, 556 U.S. at 676 (explaining that, to state a viable

§ 1983 claim, a prisoner “must plead that each Government-official defendant,

through the official’s own individual actions, has violated the Constitution”). In

addition, Braxton has sued the JCDC, which is not a legal entity that can be sued in

a § 1983 action. See Owens v. Scott County Jail, 328 F.3d 1026, 1027 (8th Cir. 2003)

(county jails “are not legal entitles amenable to suit”).

      Braxton must provide the Court with additional information so it can complete

the screening required under § 1915A. Thus, he must file an Amended Complaint:

(1) clarifying how each Defendant personally participated in violating his

constitutional rights; (2) explaining why he believes the one-time serving of pudding

was “malicious” and discriminatory; (3) providing a clear and express statement

regarding whether he is suing Defendants in their official capacity, their individual

capacity, or both capacities; and (4) stating whether, at the time of the incidents

alleged in the Complaint, he was a pretrial detainee (in jail and still awaiting trial on

                                           2
      Case 3:20-cv-00013-DPM-JTR Document 5 Filed 04/21/20 Page 3 of 3




pending criminal charges), a convicted prisoner (serving a sentence as a result of a

judgment of conviction), or in jail for other reasons.

      IT IS THEREFORE ORDERED THAT:

      1.     The Clerk is directed to mail Braxton a § 1983 complaint form that is

labeled “Amended Complaint.”

      2.     Braxton must file, within thirty days of the date of this Order, an

Amended Complaint that complies with the instructions in this Order. If he does not

timely and properly do so, this case will be dismissed, without prejudice, pursuant

to Local Rule 5.5(c)(2).

      DATED this 21st day of April, 2020.


                                        ____________________________________
                                        UNITED STATES MAGISTRATE JUDGE




                                          3
